DETAILED ACTION
Election/Restrictions
Group I, claims 1-4 were elected without traverse in the June 30, 2022 response.

Claim Interpretation
The claimed step of “pouring resin into the mold” is interpreted to be any step of impregnating.  While a plain meaning of the term might require gravity and tipping a container containing the resin, the specification actually accomplishes the “pouring” using a resin injector (60) that provides a pressure device for the resin (63), and therefore it appears that any resin injection would meet the claimed “pouring”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3, are rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 3,028,284) in view of Ashton (US 3,902,944) and Rathbun (US 3,612,387).
As to claim 1, Reeves teaches a method for manufacturing a fiber reinforced resin molded article (1:10-14).  Reeves teaches forming a preform including a fiber layer on an outer surface of a hollow liner (4:35-43), impregnating the fiber layer of the preform with resin by pouring resin (4:45-63), and curing the resin (4:72-75).

 Reeves does not specifically teach (a) a step of placing the preform in a mold while applying internal pressure to the preform, or (b) a step of vacuum degassing the mold, a step of filling inert gas into the mold.
	Regarding (a), Ashton teaches that a preform may be formed on a pressurized mandrel (3:49-53), and the pressure can be gradually increased as the preform is wrapped on the mandrel (3:55-58), which would necessarily result in an internal pressure applied to the preform.  Ashton places the preform in a mold (44) while the internal pressure is applied.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Ashton into Reeves because (i) Reeves teaches/suggests a hollow (4:69) liner (4:39) with reinforcement surrounding the liner (4:41-43), and Ashton provides a hollow liner with reinforcement surrounding the liner within the scope of the Reeves teaching/suggestion, or alternatively (ii) the Ashton process would provide an obvious improvement that would provide improved strength by purposely wrapping the reinforcement under tension in a specific pattern.
	Regarding (b), Rathbun teaches evacuating the interior of a housing (7:18-22) using a vacuum pump, followed by back-filling with argon to assist in flushing out the oxygen and water vapor and exchanging these impurities with an argon surface layer inside the housing (7:23-35).  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Rathbun into Reeves motivated by removing impurities from the Reeves mold and reducing the likelihood of voids in the cured article.
	As to claim 3, Ashton teaches a pressurized mandrel pressurized with an unknown gas, and Rathbun teaches an inert gas for flushing oxygen and water vapor from a cavity.  In the combination, one of ordinary skill in the art would have also found it obvious to pressurize the mandrel with the inert gas in order to avoid introducing impurities into the system.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reeves (US 3,028,284) in view of Ashton (US 3,902,944) and Rathbun (US 3,612,387), and further in view of Davis (US 5,259,901).
As to claim 4, Reeves teaches a resin including a thermosetting resin (1:27) and a liner (32), but does not expressly teach the liner is made of resin.
Davis teaches that a mandrel may be formed from an elastomer resin such as urethane or silicone (6:43-61).
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this feature from Davis into Reeves because Reeves teaches/suggests a hollow core or mandrel of an unknown material, and Davis provides a particular material that one would have recognized as an obvious interchangeable substitute already disclosed for use in a hollow/inflatable mandrel. 
	
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the particular order of filling the mold with inert gas toward the second gap and bringing the second mold closer to the preform to pressurize and fill the inert gas in the mold before the step of pouring resin into the mold.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742